FILED
                                                                                               DEC 3 U2009
                             UNITED STATES DISTRICT COURT                             Clerk, u.s. District and
                             FOR THE DISTRICT OF COLUMBIA                               Bankruptcy Courts


                                                  )
Jerome Julius Brown, Sr.,                         )
                                                  )
               Plaintiff,                         )

       v.
                                                  )
                                                  )   Civil Action No.
                                                                               09 2438
                                                  )
Charles County Sheriff et aI.,                    )
                                                  )
               Defendants.                        )
                                                  )


                                  MEMORANDUM OPINION

       Plaintiff, proceeding pro se, has filed a complaint and an application to proceed in forma

pauperis. The application will be granted, and the complaint will be dismissed.

       Complaints filed by pro se litigants are held to less stringent standards than are formal

pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless,pro

se plaintiffs must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237,239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure states the

minimum requirements for complaints. Fed. R. Civ. P. 8(a). Rule 8(a) requires that a complaint

contain a short and plain statement of the grounds upon which federal jurisdiction rests, a short

and plain statement showing that the plaintiff is entitled to relief, and a demand for judgment for

the relief sought. The minimum requirements Rule 8 imposes are designed to provide defendants

with sufficient notice of the claim or claims being asserted in order to allow defendants to

prepare a responsive answer and an adequate defense, and to determine whether the doctrine of

res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). Further, compliance
with Rule 8(a)'s requirements should provide a court with sufficient information to determine

whether it has jurisdiction over the claims.

       The complaint indicates that the plaintiff, who appears to be a Maryland citizen, is suing

defendants who also appear to be Maryland citizens. It identifies no cause of action. As such,

the Court cannot discern a basis for jurisdiction. Furthermore, the complaint does not provide

sufficient notice to the defendants of the intended claims so that they may prepare a proper

defense. Accordingly, the complaint will be dismissed for failure to comply with the

requirements of Rule 8.

       Plaintiff is advised that if he persists in filing such complaints this Court may restrict his

ability to proceed in forma pauperis.




                                                      United States District Judge